DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski (US Patent Number 9,046,187), hereinafter “Wygnanski ‘187, in view of Ams et alia (US Patent Number 8,613,421), hereinafter “Ams”.
Re claim 1, Wygnanski ‘187 discloses an electromagnetic flexure valve (see Figs. 2-4) comprising: a first pole piece (60) and a second pole piece (62); a flexure assembly (82) a portion of which (82b) is configured for movement between a first state adjacent the first pole piece (see Fig. 3A) and a second state adjacent the second pole piece (see Fig 3B); a coil (54) configured to receive electrical power from a power supply and to actuate the flexure assembly between the first and second states; and in response to absence of the electrical power, the flexure assembly is configured for biasing into a predetermined state, either the first or the second state, irrespective of a current state of the flexure assembly (see col. 5, lines 43-54).
Wygnanski ‘187 does not disclose the valve configured to provide a failsafe mode for monostable operation; wherein the flexure assembly is configured for biasing into a predetermined state, either the first or the second state but not both, irrespective of a current state of the flexure assembly, such that the failsafe mode is provided.
Ams discloses a similar electromagnetic valve with two manners of establishing monostable behavior.  Magnetic spacers can be used (see col. 3, lines 23-35 and col. 6, lines 44-64).  Alternatively, leaf springs can bias the armature (see col. 3, lines 64-67).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wygnanski ‘187 to add magnetic spacers in order to establish a monostable behavior in which the armature moves back to a stable end position.  Additionally or alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the leaf spring to return the armature into the stable position if the energization of the excitation coil fails as taught by Ams.
Re claim 2, the modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 1, wherein the flexure assembly includes along its length a predetermined bend or curve (with the modification having a leaf spring bias the flexure armature, there would be a predetermined bend or curve caused by the spring biasing force).
Re claim 3, the modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 2, wherein the predetermined bend or curve is located towards a proximal end of the flexure assembly relative to the first and second pole pieces (with the modification having a leaf spring bias the flexure armature, there would be a predetermined bend or curve caused by the spring biasing force located towards a proximal end of the flexure armature).
Re claim 4, the modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 2, wherein the predetermined bend or curve is adjacent the first and second pole pieces (with the modification having a leaf spring bias the flexure armature, there would be a predetermined bend or curve caused by the spring biasing force adjacent the first and second pole pieces).
Re claim 8, the modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 1, further comprising: a first magnet (68) and a second magnet (70), the first and second magnets being imbalanced (i.e. the attractive force is not the same based on the proximity of the flexure assembly to either magnet) such that the flexure assembly is biased towards one of the first and second magnets (see col. 5, lines 43-54); and a circuit configured to apply an electrical biasing current to the coil in order to overcome the biasing of the flexure assembly by the first or second magnet (see col. 5, lines 43-54).  
Re claim 9, the modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 1, but is silent as to a failsafe circuit configured to provide biasing electrical power to the coil to bias the flexure assembly towards the first or second pole piece in the event of a detected failure of the power supply (this appears to just be a backup power supply that can be switched to upon the primary power supply not being available).  The examiner took official notice that a backup power supply and a switching circuit to employ the backup power supply are old and well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a backup power supply in order to actuate the valve if the primary power supply is not available.  Applicant did not traverse the assertion.  Therefore, it is taken as admitted prior art.




Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski ‘187 in view of Ams, as applied to claim 2 above, and further in view of Sarafin et alia (US Patent Number 10,458,440), hereinafter “Sarafin”.
	The modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 2, but fails to discloses the flexure assembly includes a plurality of layers; wherein the at least one layer of the plurality of layers is a pre-stressed layer. 
	Sarafin discloses a similar electromagnetic flexure valve and discloses the flexure assembly includes a plurality of layers (215, 216); wherein the at least one layer of the plurality of layers is a pre-stressed layer (due to the thermal expansion).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the plural layers in the flexure assembly in order to provide a bias in the flexure assembly due to the different coefficients of expansion to the layers as taught by Sarafin.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wygnanski ‘187, in view of Wygnanski (US Patent Number 6,935,373), hereinafter “Wygnanski ‘373).
Re claim 1, Wygnanski ‘187 discloses an electromagnetic flexure valve (see Figs. 2-4) comprising: a first pole piece (60) and a second pole piece (62); a flexure assembly (82) a portion of which (82b) is configured for movement between a first state adjacent the first pole piece (see Fig. 3A) and a second state adjacent the second pole piece (see Fig 3B); a coil (54) configured to receive electrical power from a power supply and to actuate the flexure assembly between the first and second states; and in response to absence of the electrical power, the flexure assembly is configured for biasing into a predetermined state, either the first or the second state, irrespective of a current state of the flexure assembly (see col. 5, lines 43-54).
Wygnanski ‘187 does not disclose the valve configured to provide a failsafe mode for monostable operation; wherein the flexure assembly is configured for biasing into a predetermined state, either the first or the second state but not both, irrespective of a current state of the flexure assembly, such that the failsafe mode is provided.
Wygnanski ‘373 discloses a similar electromagnetic valve that establishes monostable behavior by changing the air gap (see the last sentence of the abstract and col. 6, lines 20-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wygnanski ‘187 to change the air gap in order to establish a failsafe characteristic as taught by Wygnanski ‘373 (col. 6, lines 31-45).
Re claim 8, the modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 1, further comprising: a first magnet (68) and a second magnet (70), the first and second magnets being imbalanced (i.e. the attractive force is not the same based on the proximity of the flexure assembly to either magnet) such that the flexure assembly is biased towards one of the first and second magnets (see col. 5, lines 43-54); and a circuit configured to apply an electrical biasing current to the coil in order to overcome the biasing of the flexure assembly by the first or second magnet (see col. 5, lines 43-54).  
Re claim 9, the modified Wygnanski ‘187 discloses an electromagnetic flexure valve according to claim 1, but is silent as to a failsafe circuit configured to provide biasing electrical power to the coil to bias the flexure assembly towards the first or second pole piece in the event of a detected failure of the power supply (this appears to just be a backup power supply that can be switched to upon the primary power supply not being available).  The examiner took official notice that a backup power supply and a switching circuit to employ the backup power supply are old and well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a backup power supply in order to actuate the valve if the primary power supply is not available.  Applicant did not traverse the assertion.  Therefore, it is taken as admitted prior art.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendment has overcome the pervious rejections of record.  However, applicant’s arguments with respect to the amended claims have been considered but are moot in view of the secondary references used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC KEASEL/Primary Examiner, Art Unit 3753